 

Exhibit 10.16

 

DESIGN WITHIN REACH, INC.

2004 EQUITY INCENTIVE AWARD PLAN

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated as of the Grant Date set forth on Exhibit A hereto, (the
terms of which are hereby incorporated by reference and made a part of this
Agreement) is made by and between Design Within Reach, Inc., a Delaware
corporation, hereinafter referred to as the “Company,” and the Employee or
consultant of the Company, or a Subsidiary of the Company, identified on
Exhibit A and hereinafter referred to as “Associate.”

 

WHEREAS, the Company wishes to afford the Associate the opportunity to purchase
shares of its Stock, par value $0.001 per share; and

 

WHEREAS, the Company wishes to carry out the Design Within Reach, Inc. 2004
Equity Incentive Award Plan (the “Plan”) (the terms of which are hereby
incorporated by reference and made a part of this Agreement); and

 

WHEREAS, the Committee appointed to administer the Plan has determined that it
would be to the advantage and best interest of the Company and its stockholders
to grant the Option provided for herein to the Associate as an inducement to
enter into or remain in the service of the Company or its Subsidiaries and as an
incentive during such service, and has advised the Company thereof and
instructed the undersigned officer to issue said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 General. Wherever the following terms are used in this Agreement they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan.

 

1.2 Director. “Director” shall mean a member of the Board. “Director” shall
include both a member of the Board who is an Employee and a “Non-Employee
Director” (as defined in the Plan).

 

1.3 Exercise Notice. “Exercise Notice” shall mean a written notice to the
Company, substantially in the form attached hereto as Exhibit B (or such other
form as the Committee shall approve), stating that the Option or a portion of
the Option is exercised.

 

1.4 Grant Date. “Grant Date” shall mean the date of grant set forth on Exhibit
A.

 

1.5 Secretary. “Secretary” shall mean the Secretary of the Company.

 



--------------------------------------------------------------------------------

1.6 Termination of Service. “Termination of Service” shall mean the time when
the service relationship (whether as an Employee or a consultant) between the
Associate and the Company or any Subsidiary is terminated for any reason, with
or without Cause, including, but not by way of limitation, a termination by
resignation, discharge, death or Disability; but excluding (a) a termination
where there is a simultaneous reemployment or continuing employment or
consultancy of the Associate by the Company or any Subsidiary or a parent
corporation thereof (within the meaning of Section 422 of the Code), (b) at the
discretion of the Committee, a termination which results in a temporary
severance of the employee-employer relationship, and (c) at the discretion of
the Committee, a termination which is followed by the simultaneous establishment
of a consulting relationship by the Company or a Subsidiary with the former
employee. The Committee, in its absolute discretion, shall determine the effect
of all matters and questions relating to Termination of Service, including, but
not by way of limitation, the question of whether a Termination of Service
resulted from a discharge for Cause, and all questions of whether particular
leaves of absence constitute Terminations of Service; provided, however, that,
if this Option is designated as an Incentive Stock Option, unless otherwise
determined by the Administrator in its discretion, a leave of absence, change in
status from an Employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Service if, and
to the extent that, such leave of absence, change in status or other change
interrupts employment for the purposes of Section 422(a)(2) of the Code and the
then applicable regulations and revenue rulings under said Section.
Notwithstanding any other provision of the Plan or this Agreement, the Company
or any Subsidiary has an absolute and unrestricted right to terminate the
Associate’s employment and/or consultancy at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company and the Associate.

 

ARTICLE II

 

GRANT OF OPTION

 

2.1 Grant of Option. In consideration of the Associate’s agreement to remain in
the employ of the Company or its Subsidiaries and for other good and valuable
consideration, effective as of the Grant Date, the Company irrevocably grants to
the Associate the Option to purchase any part or all of an aggregate of the
number of shares of Stock set forth on Exhibit A, upon the terms and conditions
set forth in this Agreement. Unless designated as a Non-Qualified Stock Option
on Exhibit A, the Option shall be an Incentive Stock Option to the maximum
extent permitted by law.

 

2.2 Purchase Price. The purchase price of the shares of Stock subject to the
Option per share shall be as set forth on Exhibit A hereto, without commission
or other charge; provided, however, that if this Option is designated as an
Incentive Stock Option the price per share of the shares subject to the Option
shall not be less than the greater of (i) 100% of the Fair Market Value of a
share of Stock on the Grant Date, or (ii) 110% of the Fair Market Value of a
share of Stock on the Grant Date in the case of an Associate then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary or parent
corporation thereof (within the meaning of Section 422 of the Code).

 



--------------------------------------------------------------------------------

2.3 Consideration to the Company. In consideration of the granting of the Option
by the Company, the Associate agrees to render faithful and efficient services
to the Company or any Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe. Nothing in the Plan or this Agreement
shall confer upon the Associate any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Associate at any time for any reason whatsoever, with or
without Cause, except to the extent expressly provided otherwise in a written
agreement between the Company and the Associate.

 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

3.1 Commencement of Exercisability.

 

(a) Subject to Sections 3.3 and 5.10, the Option shall become exercisable in
such amounts and at such times as are set forth in Exhibit A hereto.

 

(b) No portion of the Option which has not become exercisable at Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Committee or as set forth in a written agreement between the Company and
the Associate.

 

3.2 Duration of Exercisability. The installments provided for in Section 3.1(a)
and Exhibit A hereto are cumulative. Each such installment which becomes
exercisable pursuant to Section 3.1 shall remain exercisable until it becomes
unexercisable under Section 3.3.

 

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

 

(a) The expiration of ten (10) years from the Grant Date; or

 

(b) If this Option is designated as an Incentive Stock Option and the Associate
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Subsidiary or parent corporation
thereof (within the meaning of Section 422 of the Code), the expiration of five
years from the date the Option was granted; or

 

(c) The expiration of 90 days following the date of the Associate’s Termination
of Service, unless such Termination of Service occurs by reason of the
Associate’s discharge for Cause, or by reason of the Associate’s death, or
Disability or as set forth in a written agreement with the Company; or

 

(d) The date of the Associate’s Termination of Service by reason of the
Associate’s discharge for Cause; or

 

(e) The expiration of one year following the date of the Associate’s Termination
of Service by reason of the Associate’s death or Disability.

 



--------------------------------------------------------------------------------

3.4 Special Tax Consequences. The Associate acknowledges that, to the extent
that the aggregate Fair Market Value of stock with respect to which Incentive
Stock Options (but without regard to Section 422(d) of the Code), including the
Option, are exercisable for the first time by the Associate during any calendar
year (under the Plan and all other incentive stock option plans of the Company,
any Subsidiary and any parent corporation thereof (within the meaning of Section
422 of the Code)) exceeds $100,000, the Option and such other options shall be
treated as not qualifying under Section 422 of the Code but rather shall be
taxed as Non-Qualified Stock Options. The Associate further acknowledges that
the rule set forth in the preceding sentence shall be applied by taking options
into account in the order in which they were granted. For purposes of these
rules, the Fair Market Value of Stock shall be determined as of the time the
option with respect to such Stock is granted.

 

ARTICLE IV

 

EXERCISE OF OPTION

 

4.1 Person Eligible to Exercise. During the lifetime of the Associate, only the
Associate may exercise the Option or any portion thereof. After the death of the
Associate, any exercisable portion of the Option may, prior to the time when the
Option becomes unexercisable under Section 3.3, be exercised by the Associate’s
personal representative or by any person empowered to do so under the
Associate’s will or under the then applicable laws of descent and distribution.

 

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.

 

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary or the Secretary’s office of all
of the following prior to the time when the Option or such portion thereof
becomes unexercisable under Section 3.3:

 

(a) An Exercise Notice in writing signed by the Associate or the other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee. Such notice shall be
substantially in the form attached as Exhibit B (or such other form as is
prescribed by the Committee); and

 

(b) (i) Full payment (in cash or by check) for the shares with respect to which
the Option or portion thereof is exercised, to the extent permitted under
applicable laws; or

 

(ii) With the consent of the Committee, such payment may be made, in whole or in
part, through the delivery of shares of Stock which have been owned by the
Associate for at least six months, duly endorsed for transfer to the Company
with a Fair Market Value on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof; or

 



--------------------------------------------------------------------------------

(iii) To the extent permitted under applicable laws, through the delivery of a
notice that the Associate has placed a market sell order with a broker with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option exercise price, provided,
that payment of such proceeds is made to the Company upon settlement of such
sale; or

 

(iv) With the consent of the Committee, any combination of the consideration
provided in the foregoing subparagraphs (i), (ii) and (iii); and

 

(c) A bona fide written representation and agreement, in such form as is
prescribed by the Committee, signed by the Associate or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Stock are being acquired for the Associate’s own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act and then applicable
rules and regulations thereunder, and that the Associate or other person then
entitled to exercise such Option or portion thereof will indemnify the Company
against and hold it free and harmless from any loss, damage, expense or
liability resulting to the Company if any sale or distribution of the shares by
such person is contrary to the representation and agreement referred to above.
The Committee may, in its absolute discretion, take whatever additional actions
it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations. Without limiting
the generality of the foregoing, the Committee may require an opinion of counsel
acceptable to it to the effect that any subsequent transfer of shares acquired
on an Option exercise does not violate the Securities Act, and may issue
stop-transfer orders covering such shares. Share certificates evidencing Stock
issued on exercise of the Option shall bear an appropriate legend referring to
the provisions of this subsection (c) and the agreements herein. The written
representation and agreement referred to in the first sentence of this
subsection (c) shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Securities Act, and
such registration is then effective in respect of such shares; and

 

(d) Full payment to the Company (or other employer corporation) of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option. With the consent of the Committee, (i) shares of Stock
owned by the Associate for at least six months duly endorsed for transfer or
(ii) shares of Stock issuable to the Associate upon exercise of the Option,
having a Fair Market Value at the date of Option exercise equal to the statutory
minimum sums required to be withheld, may be used to make all or part of such
payment; and

 

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Associate, appropriate proof
of the right of such person or persons to exercise the Option.

 

4.4 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the

 



--------------------------------------------------------------------------------

Company. Such shares shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any certificate or certificates for shares
of Stock purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
Stock is then listed; and

 

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(d) The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon exercise of the
Option; and

 

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

 

4.5 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

 

ARTICLE V

 

OTHER PROVISIONS

 

5.1 Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Associate, the Company and all other interested persons. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
and this Agreement.

 

5.2 Option Not Transferable.

 

(a) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution unless and until the
Option has been exercised, or the shares underlying such Option have been
issued, and all restrictions

 



--------------------------------------------------------------------------------

applicable to such shares have lapsed. Neither the Option nor any interest or
right therein shall be liable for the debts, contracts or engagements of the
Associate or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

(b) During the lifetime of the Associate, only the Associate may exercise the
Option (or any portion thereof). After the death of the Associate, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or the Option Agreement, be exercised by
the Associate’s personal representative or by any person empowered to do so
under the deceased Associate’s will or under the then applicable laws of descent
and distribution.

 

5.3 Restrictive Legends and Stop-Transfer Orders.

 

(a) The share certificate or certificates evidencing the shares of Stock
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.

 

(b) The Associate agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

(c) The Company shall not be required: (i) to transfer on its books any shares
of Stock that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such shares of Stock
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.

 

5.4 Shares to Be Reserved. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.

 

5.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary, and any
notice to be given to the Associate shall be addressed to the Associate at the
address given beneath the Associate’s signature hereto. By a notice given
pursuant to this Section 5.5, either party may hereafter designate a different
address for notices to be given to that party. Any notice which is required to
be given to the Associate shall, if the Associate is then deceased, be given to
the Associate’s personal representative if such representative has previously
informed the Company of such representative’s status and address by written
notice under this Section 5.5. Any notice shall be deemed duly given when sent
via email or enclosed in a properly sealed envelope or wrapper

 



--------------------------------------------------------------------------------

addressed as aforesaid and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

5.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

5.7 Stockholder Approval. The Plan will be submitted for approval by the
Company’s stockholders within 12 months after the date the Plan was initially
adopted by the Board. The Option may not be exercised to any extent by anyone
prior to the time when the Plan is approved by the stockholders, and if such
approval has not been obtained by the end of said 12 month period, the Option
shall thereupon be canceled and become null and void.

 

5.8 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, the Associate shall give prompt notice to the Company of any
disposition or other transfer of any shares of stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares or (b) within one year after the transfer
of such shares to him. Such notice shall specify the date of such disposition or
other transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by the Associate in such disposition or
other transfer.

 

5.9 Construction. This Agreement shall be administered, interpreted and enforced
under the laws of the State of Delaware without regard to conflicts of laws
thereof.

 

5.10 Conformity to Securities Laws. The Associate acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

5.11 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by the Associate or such other person
as may be permitted to exercise the Option pursuant to Section 4.1 and by a duly
authorized representative of the Company.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

DESIGN WITHIN REACH, INC.

BY:          

 

   Associate Name       Address

Associate’s Social Security Number:

    

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

dated                     ,             ,

by and between

Design Within Reach, Inc.

and                                              

 

Associate’s Name:  

_______________________________________________

Associate’s Address:  

_______________________________________________

   

_______________________________________________

Associate’s Social Security Number: ___________________________ Type of Option
(check one):

¨    Incentive Stock Option

 

¨    Non-Qualified Stock Option

Date of Grant: _______________________________________________________ Vesting
Commencement Date: ___________________________________________

 

1. Pursuant to Section 2.1 of the Agreement, the Company grants an option to
purchase any part or all of an aggregate of                      shares of
Common Stock (“Option Shares”) at a price per share of $             upon the
terms and conditions set forth in the Agreement.

 

2. In accordance with Section 3.1(a) of the Agreement and subject to stockholder
approval of the Plan, the Option shall become exercisable in cumulative
installments, rounded down to the nearest whole number of shares, as follows:

 

(a) One-fourth (1/4) of the Option Shares will vest one year after the Vesting
Commencement Date.

 

(b) The remainder of the Option Shares will vest monthly thereafter over the
following three (3) years at a rate of 1/36th of the shares each month.

 

3. Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF EXERCISE NOTICE

 

Design Within Reach, Inc.

[Insert Address]

 

Attention: Corporate Secretary

 

  Re: Exercise of Stock Option

 

Ladies and Gentlemen:

 

1. Exercise of Option. The undersigned Associate,
                                , was granted an option (the “Option”) to
purchase shares of the Common Stock, par value $[        ] per share (“Common
Stock”), of Design Within Reach, Inc., a Delaware corporation (the “Company”),
effective as of                     , pursuant to the Stock Option Agreement,
dated                      (the “Option Agreement”). The undersigned hereby
elects to exercise the Option as follows:

 

  (a) The undersigned hereby elects to exercise the Option as to
                         shares of the Common Stock, in accordance with Section
3.1 of the Option Agreement (the “Shares”).

 

  (b) This date of this exercise is                              ,             .

 

2. Payment. The undersigned has enclosed herewith                     
(representing full payment for such Shares in accordance with Section 4.3 of the
Option Agreement). The undersigned authorizes payroll withholding and otherwise
will make adequate provision for the tax withholding obligations of the Company,
if any, with respect to such exercise.

 

3. Binding Effect. The undersigned agrees that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the
Option Agreement set forth therein, to all of which the undersigned hereby
expressly assent. This Agreement shall inure to the benefit of and be binding
upon the heirs, executors, administrators, successors and assigns of the
undersigned.

 

The undersigned understands that she is purchasing the Shares pursuant to the
terms of the Option Agreement, a copy of which the undersigned has received and
carefully read and understands.

 

--------------------------------------------------------------------------------

 

Receipt of the above is hereby acknowledged

 

DESIGN WITHIN REACH, INC.,

a Delaware corporation

By:    

Title:

   

 